


110 HR 6918 IH: Evacuees Assistance Act of

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6918
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals a credit against income tax for expenses paid or incurred by reason
		  of a mandatory evacuation.
	
	
		1.Short titleThis Act may be cited as the
			 Evacuees Assistance Act of
			 2008.
		2.Credit for
			 evacuation expenses in mandatory evacuation
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
				
					25E.Evacuation
				expenses in mandatory evacuation
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle for the taxable year an amount equal to the qualified evacuation
				expenses paid or incurred by the taxpayer during the taxable year, but only to
				the extent not otherwise compensated for by insurance or otherwise.
						(b)Dollar
				limitationThe aggregate amount of qualified evacuation expenses
				which may be taken into account under subsection (a) for a taxable year shall
				not exceed $2,000.
						(c)Qualified
				evacuation expensesFor purposes of this section—
							(1)In
				generalThe term qualified evacuation expenses means
				the sum of all travel expenses (including meals and lodging) paid or incurred
				by the taxpayer during the taxable year by reason of a qualified
				evacuation.
							(2)Qualified
				evacuationWith respect to an individual, the term
				qualified evacuation means a mandatory evacuation of an area in
				which such individual resides on the date of a qualified disaster (as defined
				in section 139(c)) in any portion of such area.
							(d)Portion of
				credit refundable
							(1)In
				generalThe aggregate credits
				allowed to an individual under subpart C shall be increased by the lesser
				of—
								(A)the credit which
				would be allowed under this section without regard to this subsection,
				or
								(B)the amount by
				which the aggregate amount of credits allowed by this subpart (determined
				without regard to this subsection) would increase if the limitation imposed by
				section 26(a) were increased by the individual’s social security taxes for the
				taxable year.
								The amount
				of the credit allowed under this subsection shall not be treated as a credit
				allowed under this subpart and shall reduce the amount of credit otherwise
				allowable under subsection (a).(2)Social security
				taxesFor purposes of
				paragraph (1)—
								(A)In
				generalThe term social security taxes means, with
				respect to any taxpayer for any taxable year—
									(i)the amount of the
				taxes imposed by section 3101 and 3201(a) on amounts received by the taxpayer
				during the calendar year in which the taxable year begins,
									(ii)50 percent of the
				taxes imposed by section 1401 on the self-employment income of the taxpayer for
				the taxable year, and
									(iii)50 percent of the
				taxes imposed by section 3211(a)(1) on amounts received by the taxpayer during
				the calendar year in which the taxable year begins.
									(B)Coordination
				with special refund of social security taxesThe term
				social security taxes shall not include any taxes to the extent
				the taxpayer is entitled to a special refund of such taxes under section
				6413(c).
								(C)Special
				ruleAny amounts paid pursuant to an agreement under section
				3121(l) (relating to agreements entered into by American employers with respect
				to foreign affiliates) which are equivalent to the taxes referred to in
				subparagraph (A)(i) shall be treated as taxes referred to in such
				paragraph.
								(e)Denial of double
				benefitNo credit shall be
				allowed under subsection (a) for any expense for which an exclusion, deduction,
				or credit is allowed under any other provision of this chapter.
						(f)Election not to
				have section applyA taxpayer
				may elect not to have this section apply with respect to the qualified
				evacuation expenses of the taxpayer for any taxable
				year.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
				
					
						Sec. 25E. Evacuation expenses in mandatory
				evacuation.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after August 29, 2008.
			
